DETAILED ACTION

Response to Amendment
The Amendment filed 12/07/2021 has been entered.  Claims 1-4, 10-13, and 18-22 remain pending in the application.  Claims 18 and 20-22 have been withdrawn.  Claims 5-9 and 14-17 have been canceled.  Applicant's amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Rejection mailed 09/08/2021.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2021 has been considered by the examiner.  

Claim markings
Applicant is reminded again that the text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  See MPEP 714 and 37 CFR 1.121(b)(2)(ii).  
Claim 10 contains the new limitation “layers predetermined surface porosity” in line 4 which was not properly underlined.  The Examiner reminds applicant that in case of further un-marked up amendments, a non-compliant amendment notice may be mailed in lieu of an office action.  

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 10-13 and 19 are rejected under are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 10 contains the limitation “layers and is controlled to have predetermined porosity.”  This limitation is grammatically incorrect and does not provide any method steps.  Accordingly, the scope of protection sought is unclear.  Claims 11-13 and 19 are rejected due to their dependence on rejected claim 10.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-4, 10-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (US 20180370114 A1), in view of O'Neill et al. (US 20040191106 A1).
Regarding claim 1, Hopkins teaches “methods for designing or producing three-dimensional articles layer-by-layer” (which reads upon “a method of manufacturing an designing reads on having a predetermined surface porosity; designing and producing implies that the parameters that control porosity are controlled).  Hopkins teaches “to increase or decrease porosity” (which reads upon “predetermined porosity”, as recited in the instant claim; paragraph [0072]).  Hopkins teaches that “printers collectively are capable of fabricating objects from a wide variety of different materials, including by way of example polymers, thermoplastics, metals, ceramics, glasses, and composite combinations of any of these” (which reads upon “metallic”, as recited in the instant claim; paragraph [0004]).  Hopkins teaches that “in a binder jetting process, a thin layer of powdered material is first deposited across the entirety of a build area” (which reads upon “layering metallic particles comprised of particles of a metal or an alloy to provide a first layer of metallic particles”, as recited in the instant claim; paragraph [0008]).  Hopkins teaches “a part printed in nickel superalloy by laser powder bed fusion” (paragraph [0082]).  
Hopkins teaches that “powder bed fusion and laser or other sintering processes are similar to binder jetting processes in terms of powder deposition, but in these processes, an energy source melts or sinters powder particles so that a solid layer is formed either from material that resolidifies after melting, or from partially melted (sintered) particles that are roughly fixed in space in rigid relation to one another” (which reads upon “scanning a laser in a predetermined manner to irradiate the laser onto the first layer of metallic particles in its entirety to repeatedly melt and cool the first layer of metallic particles and provide a base material layer”, as recited in the instant claim; the instant specification teaches that “The first porous layer 520 is formed by melting a portion of the base material layer 510, so it is engraved”; last paragraph of page 11; Accordingly, remelting a portion of the base layer (low porosity or non-porous) reads on wherein the first porous layer is engraved).  
Hopkins teaches “scaling performed on the unit cell from the covering problem solution shown in FIG. 7, whereby this scaling (and other operations) permit degrees of control over the scan paths and therefore the speed of print (printer throughput) and physical properties and qualities of the printed article, measured, by way of example, in terms of article porosity” (which reads on “[controlling] a first point distance (PD1) of the laser to form a plurality of laser irradiation points [controlled] to have a first predetermined diameter” as recited in the instant claim; paragraph [0071]).  Hopkins teaches “a part printed in nickel superalloy by laser powder bed fusion” (which reads upon “layering additional said metallic particles on the first porous layer to provide a second layer of metallic particles; and scanning the laser in a predetermined manner to irradiate the second layer of metallic particles with the laser while [controlling] a second point distance (PD2) of the laser to form a plurality of laser irradiation points [controlled] to have a second predetermined diameter (D2)”, as recited in the instant claim; printing a part in nickel superalloy by laser powder bed fusion requires repeating the powder spreading and irradiation steps many times, see for example, O’Neill paragraph [0007]).  
The limitation “wherein the first point distance (PD1), and a first hatch distance (HD1), are greater than the first predetermined diameter (D1) of the plurality of laser radiation points during engraving so that the plurality of laser radiation points do not overlap one another and the first porous layer has pores that do not overlap one another and the second point distance (PD2), and a second hatch distance (HD2), are greater than the second predetermined diameter (D2) of the plurality of laser radiation points during scanning to provide the second porous layer so that the plurality of laser radiation points do not overlap one another and the first porous layer has pores that do not overlap one another”, is always true.  The limitation states that when the diameter of the spots is smaller than the distance between the spots, the spots will not overlap.  This is a statement of geometry, and will always be true.  
Similarly, the limitation “wherein the first predetermined diameter (D1) and the second predetermined diameter (D2) are the same or different”, is always true.  Any two values will always be the same or different.  
Hopkins teaches that the “the path-tangent track cross section of a stainless steel scan line printed by laser power bed fusion with a laser power of 50 W and laser scanning speed of 60mm/s” (paragraph [0044]).  Claim 1 uses the calculation for determining the Andrew Number.  The scan speed of the laser is the distance the laser travels per unit of time.  Exposure time is the length of time an area is exposed to the laser.  The faster the laser travels, the less time a given area will be exposed.  
Hopkins is interested in varying parameters in additive manufacturing (title).  Hopkins is making dogbone shaped samples for evaluation, rather than any specific product.  Hopkins teaches that “the unit cell is scaled down in the hatch spacing direction, accomplished by reducing the hatch spacing while holding AM controlling porosity by changing the hatch spacing).  Hopkins teaches that “in general, increasing the degree of overlap of tracks as compared to the tracks depicted in FIG. 7b in a binder jetting, powder bed fusion, laser sintering, or similar process will decrease the porosity of the printed article and the speed of print, up to a point, and then porosity may begin to increase once again” (paragraph [0071]; controlling porosity by changing the point distance/diameter (degree of overlap)).  The samples of Hopkins have a porosity that is consistent within each sample, but the porosity varies across the set of samples.  Hopkins teaches controlling the porosity.  Hopkins is silent regarding adjusting the porosity such that the porosity is changed, i.e., adjusted, within a single specimen.  
O'Neill is similarly concerned with a computer-aided laser apparatus, which sequentially remelts a plurality of powder layers to build the designed part in a layer-by-layer fashion (paragraph [0002]).  O'Neill teaches that “articles are produced in layer-wise fashion from a laser-fusible powder that is dispensed one layer at a time, and that the powder is fused, remelted or sintered, by the application of laser energy that is directed in raster-scan fashion to portions of the powder layer corresponding to a cross section of the article” (paragraph [0004]).  O'Neill teaches “a method for producing a three-dimensional porous structure particularly for use with tissue ingrowth” (paragraph [0007]).  O'Neill teaches that “after the first layer of powder has been completed, successive offset layering and remelting are continued until the porous part has been successfully completed” (paragraph [0007]).  O'Neill teaches that “the benefit of 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the dogbone with a single porosity of Hopkins with a medical implant having a porous surface and changing porosity, as taught by O'Neill to produce a graded profile in which the mechanical properties will also be reduced outwards from the core to allow the formed part to be used for, among other things, medical implants and prosthesis, but yet still include a surface for tissue ingrowth.  
Regarding claim 2, modified Hopkins teaches the method of claim 1 as stated above.  O'Neill teaches that “the preferred metals for the powder include titanium, titanium alloys, stainless steel, cobalt chrome alloys, tantalum or niobium” (paragraph [0007]).  
Regarding claim 3, modified Hopkins teaches the method of claim 1 as stated above.  Hopkins teaches that “a solid layer is formed … from material that resolidifies after melting” (which reads upon “wherein the laser has an energy equal to or greater than that required to completely melt the metallic particles during forming the base 
Regarding claim 4, modified Hopkins teaches the method of claim 1 stated above.  Hopkins teaches that “an energy source … sinters powder particles so that a solid layer is formed … from partially melted (sintered) particles that are roughly fixed in space in rigid relation to one another” (which reads upon “wherein during scanning to provide the second porous layer onto the first porous layer, the laser has an energy ranging from 0.2 times up to 1.0 times that required to completely melt the metallic particles of the second layer of metallic particles”, as recited in the instant claims; paragraph [0009]; sintering requires a laser energy equal to or greater than 0.2 times the complete melting energy within a range equal to or less than the complete melting energy of the metallic particles).  O'Neill teaches that “the powder is fused, … or sintered, by the application of laser energy that is directed in raster-scan fashion to portions of the powder layer corresponding to a cross section of the article” (paragraph [0004] sintering requires a laser energy equal to or greater than 0.2 times the complete melting energy within a range equal to or less than the complete melting energy of the metallic particles).  
Regarding claim 10, Hopkins teaches “methods for designing or producing three-dimensional articles layer-by-layer” (which reads upon “a method of manufacturing an integrated porous component that has multiple layers which are designing reads on having a predetermined surface porosity; designing and producing implies that the parameters that control porosity are controlled).  Hopkins teaches “to increase or decrease porosity” (which reads upon “predetermined porosity”, as recited in the instant claim; paragraph [0072]).  Hopkins teaches that “printers collectively are capable of fabricating objects from a wide variety of different materials, including by way of example polymers, thermoplastics, metals, ceramics, glasses, and composite combinations of any of these” (which reads upon “metallic”, as recited in the instant claim; paragraph [0004]).  Hopkins teaches that “in a binder jetting process, a thin layer of powdered material is first deposited across the entirety of a build area” (which reads upon “layering metallic particles comprised of particles of a metal or an alloy to provide a first layer of metallic particles”, as recited in the instant claim; paragraph [0008]).  Hopkins teaches “a part printed in nickel superalloy by laser powder bed fusion” (which reads upon “layering metallic particles comprised of particles of a metal or an alloy to provide a first layer of metallic particles”, as recited in the instant claim; paragraph [0082]).  
Hopkins teaches that “powder bed fusion and laser or other sintering processes are similar to binder jetting processes in terms of powder deposition, but in these processes, an energy source melts or sinters powder particles so that a solid layer is formed either from material that resolidifies after melting, or from partially melted (sintered) particles that are roughly fixed in space in rigid relation to one another” (which reads upon “scanning a laser in a predetermined manner to irradiate the laser onto the first layer of metallic particles in its entirety to repeatedly melt and cool the first layer of 
Hopkins teaches “a part printed in nickel superalloy by laser powder bed fusion” (which reads upon “layering additional said metallic particles on the base material layer to provide a second layer of the metallic particles and layering additional said metallic particles on the first porous layer to provide a third layer of the metallic particles”, as recited in the instant claim; paragraph [0082]; printing a part in nickel superalloy by laser powder bed fusion requires repeating the powder spreading and irradiation steps many times, see for example, O’Neill paragraph [0007]).  Hopkins teaches “scaling performed on the unit cell from the covering problem solution shown in FIG. 7, whereby this scaling (and other operations) permit degrees of control over the scan paths and therefore the speed of print (printer throughput) and physical properties and qualities of the printed article, measured, by way of example, in terms of article porosity” (which reads on “scanning the laser in a predetermined manner to irradiate the laser onto the second layer of metallic particles and scanning the laser in a predetermined manner to irradiate the laser onto the third layer of metallic particles with the laser” as recited in the instant claim; paragraph [0071]).  
The limitation “when the first point distance (PD1) and a first hatch distance (HD1), are greater than the first predetermined diameter (D1) of the plurality of laser radiation points, the plurality of laser radiation points do not overlap one another so that the first porous layer has pores that do not overlap one another and, when the second point distance (PD2), and a second hatch distance (HD2), are greater than the second predetermined diameter (D2) of the plurality of laser radiation points of the second 
Similarly, the limitation “wherein the first predetermined diameter (D1) and the second predetermined diameter (D2) are the same or different”, is always true.  Any two values will always be the same or different.  
Hopkins teaches that the “the path-tangent track cross section of a stainless steel scan line printed by laser power bed fusion with a laser power of 50 W and laser scanning speed of 60mm/s” (paragraph [0044]).  Claim 10 uses the calculation for determining the Andrew Number.  The scan speed of the laser is the distance the laser travels per unit of time.  Exposure time is the length of time an area is exposed to the laser.  The faster the laser travels, the less time a given area will be exposed.  Accordingly, the limitation “the exposure time is in inverse proportion to the scan speed of the laser” is just the definitions of the terms.  O'Neill teaches that “the line width can be related to the laser scanning speed and the laser power to provide a measure of specific density, known as the “Andrew Number”” (paragraph [0076], reproduced in the Final Rejection of 05/11/2021).  Because the exposure time is in inverse proportion to the scan speed of the laser, the diameter (beam width b) of the laser radiation points is in proportion to exposure time.  Hopkins teaches “a laser spot size of about 63 microns” (which reads upon “the first predetermined diameter”, as recited in the instant claim; paragraph [0108]).  Hopkins teaches a “hatch spacing of 140 µm” (which reads upon 
Hopkins is interested in varying parameters in additive manufacturing (title).  Hopkins is making dogbone shaped samples for evaluation, rather than any specific product.  Hopkins teaches that “the unit cell is scaled down in the hatch spacing direction, accomplished by reducing the hatch spacing while holding AM track geometry parameters fixed” (paragraph [0071]; controlling porosity by changing the hatch spacing).  Hopkins teaches that “in general, increasing the degree of overlap of tracks as compared to the tracks depicted in FIG. 7b in a binder jetting, powder bed fusion, laser sintering, or similar process will decrease the porosity of the printed article and the speed of print, up to a point, and then porosity may begin to increase once again” (paragraph [0071]; controlling 
O'Neill is similarly concerned with a computer-aided laser apparatus, which sequentially remelts a plurality of powder layers to build the designed part in a layer-by-layer fashion (paragraph [0002]).  O'Neill teaches that “articles are produced in layer-wise fashion from a laser-fusible powder that is dispensed one layer at a time, and that the powder is fused, remelted or sintered, by the application of laser energy that is directed in raster-scan fashion to portions of the powder layer corresponding to a cross section of the article” (paragraph [0004]).  O'Neill teaches “a method for producing a three-dimensional porous structure particularly for use with tissue ingrowth” (paragraph [0007]).  O'Neill teaches that “after the first layer of powder has been completed, successive offset layering and remelting are continued until the porous part has been successfully completed” (paragraph [0007]).  O'Neill teaches that “the benefit of the part formed is that that decreased density increases porosity thus enabling the part to be used for, among other things, tissue ingrowth” (paragraph [0007]).  O'Neill teaches “a structure in which the porosity may be increased as the structure is built, resulting in a graded profile in which the mechanical properties will also be reduced outwards from the core” (paragraph [0008]).  O'Neill teaches that “this will allow the formed part to be used for, among other things, medical 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the dogbone with a single porosity of Hopkins with a medical implant having a porous surface and changing porosity, as taught by O'Neill to produce a graded profile in which the mechanical properties will also be reduced outwards from the core to allow the formed part to be used for, among other things, medical implants and prosthesis, but yet still include a surface for tissue ingrowth.  
Regarding claim 11, modified Hopkins teaches the method of claim 10 as stated above.  O'Neill teaches that “the preferred metals for the powder include titanium, titanium alloys, stainless steel, cobalt chrome alloys, tantalum or niobium” (paragraph [0007]).  
Regarding claim 12
Regarding claim 13, modified Hopkins teaches the method of claim 10 as stated above.  Hopkins teaches that “an energy source … sinters powder particles so that a solid layer is formed … from partially melted (sintered) particles that are roughly fixed in space in rigid relation to one another” (which reads upon “wherein during scanning to provide the second porous layer onto the first porous layer, the laser has an energy ranging from 0.2 times up to 1.0 times that required to completely melt the metallic particles of the second layer of metallic particles”, as recited in the instant claims; paragraph [0009]; sintering requires a laser energy equal to or greater than 0.2 times the complete melting energy within a range equal to or less than the complete melting energy of the metallic particles).  O'Neill teaches that “the powder is fused, … or sintered, by the application of laser energy that is directed in raster-scan fashion to portions of the powder layer corresponding to a cross section of the article” (paragraph [0004] sintering requires a laser energy equal to or greater than 0.2 times the complete melting energy within a range equal to or less than the complete melting energy of the metallic particles).
Regarding claim 19, modified Hopkins teaches the method of claim 10 as stated above.  Hopkins teaches that “the positioning of the paths in layer n is halfway between that of the paths in either the prior or subsequent layer, as illustrated in FIG. 4” (paragraph [0100] and FIG. 4).  

Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive.  Applicant argues that Applicant respectfully disagrees with the .  
Applicant argues that Applicant respectfully directs the Examiner to Applicant's FIG. 3 which illustrates these features achieved by scanning the laser while adjusting the point distance(s) to form a plurality of laser irradiation points, which are adjusted to have a predetermined diameter, with the advantageous result that the respective plurality of laser radiation points do not overlap one another so that the first and second porous layer have pores that do not overlap one another and porosity is controlled thereby (remarks, page 13).  Applicant argues that since Hopkins is silent regarding Applicant's point distance as the Examiner acknowledges and since O'Neill may not be fairly said to teach or suggest Applicant's point distance limitations (PD1, PD2) in combination with Applicant's hatch distance limitations (HD1, HD2) or the advantageous porosity control and time saving results obtained thereby (remarks, page 13).  This is not found convincing because FIG. 18(d) of Hopkins shows point distances, even though the term is not specifically used.  Hopkins is concerned with the degree of overlap.  The FIGs. Of Hopkins show varying the overlap by varying the point distances.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733